FILED
                           NOT FOR PUBLICATION
                                                                           MAY 16 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MILTON B. SCOTT,                                 No. 15-15240

              Petitioner - Appellant,            D.C. No. 3:12-cv-04901-VC

 v.
                                                 MEMORANDUM*
ERIC ARNOLD, Acting Warden, Warden,

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Northern District of California
                    Vince G. Chhabria, District Judge, Presiding

                       Argued and Submitted April 11, 2016
                            San Francisco, California

Before: WALLACE, SCHROEDER, and N.R. SMITH, Circuit Judges.

      Petitioner Milton Scott appeals from the district court’s judgment denying

his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254. We

review the district court’s decision de novo, Murdaugh v. Ryan, 724 F.3d 1104,

1113 (9th Cir. 2013), and we affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Under the Strickland standard for demonstrating a violation of the Sixth

Amendment right to effective counsel, a defendant must show that counsel’s

performance was deficient under a standard of objective reasonableness, and that

deficient performance prejudiced the defense so seriously as to deprive the

defendant of a fair trial. Strickland v. Washington, 466 U.S. 668, 687–88 (1984).

Scott contends that his counsel’s performance at the third trial was deficient, and

that there is a reasonable probability that, but for his counsel’s unprofessional

errors, the result of the proceeding would have been different and thus he was

prejudiced by those errors.

      Under the Antiterrorism and Effective Death Penalty Act (AEDPA), we give

considerable deference to state court decisions. However, where the state court has

provided an adjudication on the merits without a reasoned explanation, this court

conducts an independent review of the record to determine whether the state

court’s final resolution of the case constituted an unreasonable application of

clearly established Supreme Court precedent. Greene v. Lambert, 288 F.3d 1081,

1088–89 (9th Cir. 2002). “Independent review of the record is not de novo review

of the constitutional issue, but rather, the only method by which we can determine

whether a silent state court decision is objectively unreasonable.” Himes v.

Thompson, 336 F.3d 848, 853 (9th Cir. 2003).


                                           2                                      15-15240
      We need not decide whether counsel’s performance was deficient because

Scott has not met his burden to demonstrate that deficient performance by his

counsel, if any, prejudiced the defense. Upon examination of what evidence the

factfinder would have had absent counsel’s alleged error, Scott has not

demonstrated a reasonable probability that the jury would have had a reasonable

doubt respecting guilt. See Strickland, 466 U.S. at 694–95.

      “A state court’s determination that a claim lacks merit precludes federal

habeas relief so long as ‘fairminded jurists could disagree’ on the correctness of the

state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting

Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

      There is ample additional evidence in the record to support the jury’s

verdict. Scott had a history of dispute with the victim, and after seeing him at the

convenience store and then leaving, chose to turn his car around, borrow his

friend’s gun, and shoot the victim multiple times. Scott had also presented an alibi

defense and planned to call witnesses to lie on his behalf, which likely damaged his

credibility once the prosecution introduced a surveillance video depicting the

events above on tape. Considering the evidence the jury had before it without the

witness audio tape, under the highly deferential Harrington standard, fairminded




                                           3                                     15-15240
jurists could disagree on the correctness of the state’s decision on the ineffective

counsel claim, and federal habeas relief is denied.

      AFFIRMED.




                                           4                                    15-15240